DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (2005/0103219) in view of Kotsonis et al. (2017/0074630) in view of Lownds et al. (2008/0282925).
In reference to claim 10, McClure discloses a method of operating a blasting system which includes a plurality of boreholes, comprising:
loading explosive into each of the plurality of boreholes (figure 1, explosives 16, boreholes 14);
loading one of a plurality of detonators into each borehole (figure 1, detonators 13);
assigning, with a controller, to each detonator a detonator identity number (paragraph 53, “assigned…to a detonator”);
determining, with the controller, for each borehole positional information (figure 1; paragraph 55);
collecting data, in a mobile device, relating to the borehole and/or detonator  and storing the information collected in a memory of a detonator (paragraphs 17, 19, 34, 40, 41, 43, 45, 71); subsequently to storing the information, at each detonator,
correlating, i.e., associating, with the mobile device, the detonator ID number and the borehole positional information with information retrieved from the stored, i.e., programmed, information and presenting said retrieved information to a mobile device (figures 1-3 and 6 and descriptions thereof);
assessing parameters which could have an effect on the blasting process (at least paragraph 21).
Thus, McClure discloses the claimed invention, except for (1) the data representing one or more environmental conditions as claimed and (2) once the detonator(s) has been fired, obtaining seismic information generated by the explosion and carrying out an evaluation process with the controller to correlate the data representing the one or more environmental conditions with the obtained seismic information generated by the explosion.
Regarding (1), McClure makes clear that various data may be collected and stored in the mobile device, said data being broadly referred to as “blasting information” and “blasting data” (paragraphs 17, 19, 41, 43, 45, 51, and 64). McClure makes clear 
Similarly, Kotsonis teaches that it is known to collect and store blasting information/data in a mobile device, much like that of McClure, the blasting information/data being transmitted to the mobile device by a detonator. Further, Kotsonis explicitly discloses that environmental data, e.g., temperature, humidity, etc., representative of the conditions to which a detonator is exposed, may be amongst the blasting information/data that is collected and stored by the mobile device (paragraphs 5, 30-31, 58, and 68). Further, it is within the knowledge-base of those having ordinary skill in the art that such environmental data is useful for the selection and programming of detonator delay times (those having ordinary skill in the art know that environmental conditions, e.g., temperature, humidity, etc., directly affect delay times; in general, such environmental data is known to be useful in blasting operations, and the collection of such data is routine). Thus, it would have been obvious to a person of ordinary skill in the art to have at least some of the collected/stored blasting information/data, of McClure, as environmental data representative of the conditions to which a detonator is exposed, in order to aid in the selection and programming of a delay time for said detonator and/or provide additional data pertinent to the blasting operation (e.g., for blast design, monitoring, and/or analysis).
Regarding (2), Lownds teaches that it is known to obtain seismic information generated by an explosion, subsequent to the firing of downhole detonators, and to 
In reference to claim 11, McClure in view of Kotsonis and further in view of Lownds makes obvious the claimed invention (McClure, paragraphs 53, 54, 70, 71, and 75).
In reference claims 12 and 13, McClure in view of Kotsonis and further in view of Lownds makes obvious the claimed invention, as set forth above (McClure, paragraphs 53, 54, 70, 71, and 75; McClure discloses collecting blasting information on surface when the detonator is tagged, and is loaded into the detonator; Kotsonis teaches that blasting information may be environmental data, as set forth above).
.

Response to Arguments
Applicant's arguments filed April 28, 2021, have been fully considered but they are not persuasive. Specifically, Applicant argues that the proposed modification of McClure per the teachings of Kotsonis fails to make obvious the limitations drawn to the data representing one or more environmental conditions, as claimed. Within said argument, Applicant acknowledges that Kotsonis teaches the collection of data, in a mobile device, representing one or more environmental conditions. However, Applicant argues that Kotsonis does not describe how the environmental data can be put to use, and thus, Kotsonis does not disclose nor suggest that "environment data representative of the conditions to which a detonator is exposed" can be used to "aid in the selection and programming of a delay time" and to provide data that is relevant to blast design and monitoring as asserted by the Examiner. 
However, the examiner contends that Kotsonis need not teach or suggest how the environmental data can be put to use, since McClure clearly discloses that various data may be collected and stored in the mobile device, said data being broadly referred to as “blasting information” and “blasting data” (paragraphs 17, 19, 41, 43, 45, 51, and 64). McClure makes clear that such blasting information/data may be used for various purposes, e.g., delay time selection/programming (at least paragraphs 40 and 41). McClure does NOT provide an exhaustive list of all possible blasting information/data that may be collected and stored in the mobile device and used. Thus, the examiner merely relies upon Kotsonis to teach that environmental data is one kind of blasting information/data that may be collected; McClure does NOT provide an exhaustive list of all possible blasting information/data.
Further, the above-rejection notes that it is within the knowledge-base of those having ordinary skill in the art that environmental data is useful for the selection and programming of detonator delay times (those having ordinary skill in the art know that environmental conditions, e.g., temperature, humidity, etc., directly affect delay times; in general, such environmental data is known to be useful in blasting operations, and the collection of such data is routine). Applicant’s argument seemingly ignores the knowledge level of those of having ordinary skill in the art; Applicant’s arguments do not address the examiner’s assertion resolving the level of ordinary skill in the art. As such, the examiner considers that Applicant concedes the point; Applicant concedes that it is within the knowledge-base of those having ordinary skill in the art that environmental data is useful for the selection and programming of detonator delay times (those having ordinary skill in the art know that environmental conditions, e.g., temperature, humidity, etc., directly affect delay times; in general, such environmental data is known to be useful in blasting operations, and the collection of such data is routine).
Thus, McClure broadly teaches that blasting information/data can be collected in a mobile device and used for various purposes, e.g., delay time selection/programming. However, McClure does not list all of the possible types of blasting information/data that can be collected and used. Kotsonis teaches that environmental data is a type of blasting information/data that can be collected in a mobile device. Further, those having ordinary skill in the art possess the knowledge that environmental data is useful for the 
As such, McClure in view of Kotsonis clearly makes obvious the claimed invention except for once the detonator(s) has been fired, obtaining seismic information generated by the explosion and carrying out an evaluation process with the controller to correlate the data representing the one or more environmental conditions with the obtained seismic information generated by the explosion, which leads to Applicant’s second line of argument, pertaining to Lownds. Specifically, Applicant argues that Kotsonis and Lownds, in combination with McClure teaches that environmental conditions can be used to adjust delay times prior to an explosion, and thus, do not teach that the environmental conditions are correlated with the blast information after the explosion. The examiner respectfully disagrees.
It is noted that Lownds does teach that environmental conditions can be used to adjust delay times prior to an explosion, as asserted by Applicant. However, Lownds also teaches that a series of seismic tests can be conducted, wherein each test has a different delay time and wherein the delay times for subsequent tests can depend upon .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641